Case 3:20-bk-30290   Doc 64   Filed 11/05/20 Entered 11/05/20 12:38:01   Desc Main
                              Document     Page 1 of 6
Case 3:20-bk-30290   Doc 64   Filed 11/05/20 Entered 11/05/20 12:38:01   Desc Main
                              Document     Page 2 of 6
Case 3:20-bk-30290   Doc 64   Filed 11/05/20 Entered 11/05/20 12:38:01   Desc Main
                              Document     Page 3 of 6
Case 3:20-bk-30290   Doc 64   Filed 11/05/20 Entered 11/05/20 12:38:01   Desc Main
                              Document     Page 4 of 6
Case 3:20-bk-30290   Doc 64   Filed 11/05/20 Entered 11/05/20 12:38:01   Desc Main
                              Document     Page 5 of 6
Case 3:20-bk-30290   Doc 64   Filed 11/05/20 Entered 11/05/20 12:38:01   Desc Main
                              Document     Page 6 of 6
